                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL MALIK ALLAH
          Plaintiff                            F·ILJ=D                        CIVIL ACTION

                                                FEB -=5 2020
                  v.
                            KATE BARKMAN, Clerk
                                     · Oep Clerk
 SUPT. TAMMY FERGUSON, et aP.Y------ .                                        No. 18-4133
                  Defendants

                                           MEMORANDUM

 PRATTER,J.                                                                              FEBRUARY 4, 2020

          Michael Malik Allah seeks to assert his First, Eighth, and Fourteenth Amendment rights
                                                \

 by claiming that the defendants destroyed his religious property, confiscated his legal documents,

 and retaliated against him after he filed a grievance in the process set out for prisoners incarcerated

 at SCI-Graterford, Collegeville, Pennsylvania. He claims Defendants Tammy Ferguson, Stephen

 Daring, Philip Washington, Antonio Filaponti, James Nicholson, Jeffery Agular, David

 Mascellino, Alex Martinez, Thomas Grenevich, and John Does #1-3, in both their personal and

 official capacities, violated his rights.

          Three defense motions are pending and addressed here. 1 They seek partial dismissal of the

 complaint for the failure to state a claim and severance of certain claims. Upon consideration of

 the parties' written and oral advocacy, and the applicable case law, the Court has determined to

 dismiss Defendant Ferguson from the case with respect to Counts II-IV, to dismiss Mr. Allah's




          All of the named defendants except Defendant Filaponti filed a partial motion to dismiss Defendant
  Ferguson from this case entirely, and to dismiss Count IV against all of them in their individual capacities.
  Doc. No. 31. While Defendant Filaponti filed a separate motion to dismiss, during oral argument, his
  counsel represented that the basis of his motion is the same as the other defendants' motion, Doc. No. 31.
  Defendant Filaponti has withdrawn the argument by which he seeks dismissal of the claims set forth against
  him in his official capacity. Now, he only seeks dismissal, as the other named defendants do, of Defendant
. Ferguson entirely, and of the named defendants with respect to the fourth cause of action, in their individual
  capacities.

                                                        1
fourth cause of action against all of the defendants in their individual capacities, and to deny the

request for severance.

                                             BACKGROUND 2

    I.       Allegations related to the alleged confiscation of religious materials

          During his intake at SCI-Graterford, Mr. Allah alleges that Defendants John Doe #1 and

Daring, acting as a property officer, confiscated and discarded his religious materials, which are

integral to his practice as a minister of the Nation of Islam.              Mr. Allah also alleges that

Superintendent Ferguson and Officer Daring are responsible for implementing and executing

policies related to the inmate intake process, specifically with respect to what materials are

admissible in the prison. Allegedly, Officer Daring explained to Mr. Allah that his materials were

taken because they were not physically bound up, although the Department of Corrections policy

on the possession of religious materials, titled "DC ADM 819," does not prohibit or mention

unbound papers. He asserts that the prison invokes an unofficial policy of prohibiting loose paper

materials, and this "policy" led to the deprivation of his religious rights.

    II.      Allegations related to the purported failure to intervene and retaliation

          On May 23, 2018, Mr. Allah filed a grievance with Acting Facility Grievance Coordinator

Morgan Shoneberger, requesting that his religious materials be returned, or that he receive

compensation for the loss of his materials. Ms. Shoneberger denied the grievance, and Mr. Allah

appealed the decision to Superintendent Ferguson, who, in tum, denied the appeal in July 2018.

          Eight days after filing the grievance, Defendant Grenevich and John Doe #3 placed inmate

Postell in Mr. Allah's cell. Mr. Postell is a convicted murderer, who at the time was in disciplinary

custody, which is a more restrictive form of custody than Mr. Allah's administrative custody. Mr.


2
         The following factual allegations are accepted as true and considered in the light most favorable
to the non-movant, namely, Plaintiff Michael Allah.

                                                     2
Allah also suffers from degenerative disease, sciatica, and a herniated disc, and he is older than

Mr. Postell. According to Mr. Allah, it was against SCI-Graterford policy to house administrative

custody inmates with disciplinary custody inmates.            Allegedly, Mr. Allah was not cleared

medically to have a cellmate.

          Mr. Allah alleges that on June 2, 2018, Mr. Postell told Reverend Gates 3 and Defendant

Officers Agular, Washington, and Martinez that he (Mr. Postell) would kill Mr. Allah ifhe did not

get a haircut. Reverend Gates filed an incident report documenting this threat, which was, in due

course, submitted to SCI-Graterford's Security Captain, Defendant Mascellino. On June 7, 2018,

Mr. Postell told Corrections Officers Filaponti and Nicholson that if he did not get more food, he

would kill Mr. Allah. Despite these threats, Defendants did not intervene or attempt to remove

Mr. Postell from the cell. Subsequently, Mr. Postell punched Mr. Allah, caused injuries to his

head, and placed Mr. Allah in a chokehold until he fell unconscious.

          That same day, Mr. Allah filed an additional grievance related to the Postell assault. The

grievance was denied later that month, and, in the denial, Lieutenant Sargeant Turnage explained

that Mr. Postell was correctly assigned to Mr. Allah's cell.        However, on September 24, 2018,

Unit Manager Grenevich upheld Mr. Allah's grievance, stating that Mr. Postell should not have

been placed in the same cell as Mr. Allah.

          Mr. Allah asserts that the decision to place Mr. Postell in Mr. Allah's cell, and the failure

to intervene despite his threats, were in retaliation for Mr. Allah's use of the grievance procedures.

   III.      Allegations related to the confiscation of his legal documents

          Following the assault, Mr. Allah went on a hunger strike to protest his housing in

administrative custody and to demand that he be transferred to another DOC facility. lfhe agreed



          Reverend Gates' first name is not provided in the amended complaint.

                                                     3
to eat, he was told he would be transferred to SCI-Chester. While in the infirmary, Mr. Allah

informed Officer Marcus Taylor that he had legal and personal property in his cell. The officer

explained he would arrange to have the property transferred. Prior to being transferred, Mr. Allah

also told Deputy Superintendent Mandy Sipple about legal documents still in his cell, and Ms.

Sipple stated the property would be shipped to the next facility. Mr. Allah was transferred to SCI-

Chester in July 2018, and he alleges his documents did not follow. Instead, Mr. Allah asserts that

Defendant John Doe #2 confiscated and/or destroyed Mr. Allah's legal documents, which he

needed to support his appeals in two state court cases. 4 Mr. Allah subsequently filed a grievance

with respect to his legal documents.      Mr. Allah alleges that the failure to transfer his legal

documents led to the dismissal of his appeal in Commonwealth v. Allah, Civil No. 1357 EDA 2018

(Pa. Super. Ct.).

        On the basis of these incidents, Mr. Allah raises four federal causes of action against all

the defendants: Count I: a violation of his First Amendment right as a result of the defendants'

unwritten policy and practice of prohibiting unbound materials; Count II: a violation of his Eighth

Amendment right for the failure to protect Mr. Allah against Mr. Postell's attack; Count III: a

violation of his First Amendment right against retaliation; and Count IV: a violation of his

Fourteenth Amendment right against the destruction and/or confiscation of his legal documents

which denied him access to the courts.

                                         LEGAL STANDARD

        A Rule 12(b)( 6) motion to dismiss tests the sufficiency of a complaint. Although Rule 8 of

the Federal Rules of Civil Procedure requires only "a short and plain statement of the claim

showing that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), "to give the defendant fair


4
        Mr. Allah represents that these cases are Commonwealth v. Allah, Civil No. 1357 EDA 2018 (Pa.
Super. Ct.) and Commonwealth v. Allah, Civil No. 3334 EDA 2018 (Pa. Super. Ct.).

                                                  4
notice of what the claim is and the grounds upon which it rests," the plaintiff must provide "more

than labels and conclusions[;] a formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Instead, to survive a motion to dismiss,

the plaintiff must plead "factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation omitted). That is, "[f]actual allegations must be enough to raise a right to relief

above the speculative level[.]" T~ombly, 550 U.S. at 555 (citation omitted).

       In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. The Court assumes that the allegations in the complaint and all reasonable inferences

emanating from the allegations are true, viewing those facts and inferences in the light most

favorable to the non-moving party. Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010). That

admonition does not demand that the Court ignore, or even discount, reality. The Court "need not

accept as true unsupported conclusions and unwarranted inferences," Doug Grant, Inc. v. Greate

Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and quotation omitted).

"Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice." Iqbal, 556 U.S. at 678.

       Federal Rule of Civil Procedure 21 gives district courts broad discretion to decide whether

to sever a case by way of the parties or the claims. The rule specifically states: "On motion or on

its own, the court may at any time, on just terms, add or drop a party. The court may also sever

any claim against a party." Courts consider the following factors when deciding whether to sever

claims: the convenience of the parties, avoiding prejudice, and promoting expedition and economy.

The motion to sever also implicates Federal Rule of Civil Procedure 20(a)(2), which sets forth that

"[p]ersons ... may be joined in one action as defendants, if: (A) any right to relief is asserted



                                                  5
against them jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or

fact common to all defendants will arise in the action." Further, courts look to the logical

relationship that exists between claims when determining whether claims arise out of the same

transaction, occurrence, or series of occurrences.

                                             DISCUSSION

   I.        The Named Defendants' Partial Motion to Dismiss Pursuant to Federal Rule of
             Civil Procedure 12(b)(6)

          All of the named defendants m this case, namely Defendants Ferguson, Daring,

Washington, Agular, Nicholson, Mascellino, Martinez, Grenevich, and Filopanti, seek dismissal

of (1) Defendant Ferguson from the litigation and (2) Mr. Allah's fourth cause of action against

them in their individual capacities. Mr. Allah opposes the motion.

             a. Dismissal of Defendant Ferguson from this litigation

          It is well-settled law that to state a plausible claim of relief under 28 U.S.C. § 1983, a

plaintiff must factually allege the personal involvement of each defendant who purportedly

violated his constitutional rights. While liability cannot be predicated solely on the theory of

respondeat superior, a plaintiff may allege the liability of a supervisor if, with facts, he can "show

that the supervisor-defendant (i) 'with deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused [the] constitutional harm,' or (ii)

'participated in violating the plaintiffs rights, directed others to violate them, or, as the person in

charge,     had   knowledge     of   and   acquiesced    in   the   subordinate's    unconstitutional

conduct."' Andrews v. Kenney, No. 16-1872, 2017 WL 2591931, at *2 (E.D. Pa. June 14, 2017)

(citing Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014) (quotation marks and

citations omitted), rev'd on other grounds, 135 S. Ct. 2042 (2015)); see also Simonton v. Tennis,


                                                  6
437 F. App'x 60, 64 (3d Cir. 2011) (citing Robinson v. City of Pittsburgh, 120 F. 3d 1286, 1293

(3d Cir. 1997)).

        With respect to the first cause of action, the defendants contend that Defendant Ferguson

did not have contemporaneous knowledge of the violation of Mr. Allah's First Amendment rights;

thus, she cannot plausibly be alleged to have had personal involvement in the deprivation of Mr.

Allah's religious rights.

        The Court gleans from the amended complaint the following allegations pled in support of

Superintendent Ferguson's purported liability. First, she, acting as superintendent of SCI-

Graterford, was responsible for the creation and execution of all policies regarding intake, and

consequently, was responsible for the confiscation of Mr. Allah's religious materials. Second,

Superintendent Ferguson denied his appeal with respect to this alleged confiscation.

        While liability generally does not attach when allegations of personal involvement amount

only to the defendant's review of an inmate's grievance or appeal related to a prior act, see, e.g.,

Simonton, 437 F. App'x at 62; Rosa-Diaz v. Dow, 683 F. App'x I 03, 107 (3d Cir. 2017) (affirming

the district court's dismissal of the Eighth Amendment claims because the plaintiff"premised them

solely on the [s]upervisor [d]efendants' after-the-fact participation in reviewing grievances or

appeals"), Mr. Allah here does not rely on Superintendent Ferguson's review of his grievance

appeal to plead liability for previous misconduct. Rather, Mr. Allah argues that through the review

of his grievance appeal, the superintendent learned of the confiscation of his religious materials,

and this triggered her knowledge and acquiescence in an ingoing alleged policy of confiscating

loose materials in violation of Mr. Allah's First Amendment rights. Further, according to Mr.

Allah, his religious materials have not been returned or otherwise compensated. Thus, the Court




                                                 7
finds at this time that Mr. Allah has sufficiently alleged the personal involvement of Defendant

Ferguson and will not dismiss her from this case entirely.

        As to Mr. Allah's remaining claims, however, he does not aver that Superintendent

Ferguson personally participated in the conduct that violated Mr. Allah's rights, that she directed

the alleged infractions, or that she even knew of the alleged misconduct. First, Mr. Allah does not

allege that Superintendent Ferguson, prior to the placement of Mr. Postell in his cell, knew of the

decision to do so. Nor does Mr. Allah assert that the Superintendent knew of his request for his

legal documents to be transferred. Even his counsel, at oral argument, conceded that with respect

to the fourth cause of action, Superintendent Ferguson cannot be held liable. Consequently, for

these reasons, Mr. Allah has not plausibly alleged the personal involvement of Superintendent

Ferguson with respect to the remaining claims, and these claims will be dismissed against her. 5

            b. The dismissal of Count IV against the Named Defendants

    Mr. Allah's fourth cause of action, namely, the overarching claim related to the confiscation

and/or destruction of Mr. Allah's legal documents, will also be dismissed against all of the other

named defendants in their individual capacities. Again, there are no factual allegations averred

against the named defendants with respect to this cause of action. Rather, the amended complaint

only asserts that Officer Taylor and Deputy Superintendent Sipple, who Mr. Allah has not sued in

this litigation, and Defendant John Doe #2, were involved in the purported confiscation and/or

destruction of his legal documents. 6




5
        Mr. Allah does not appear to allege Defendant Ferguson's deliberate indifference to an
unconstitutional policy, custom, or practice with respect to these remaining claims.
6
        However, the dismissal of these named defendants will be without prejudice.

                                                    8
    II.      The Defendants' Motion to Sever

    The Court now turns to the request for severance.

          Certain of the named defendants 7 also seek to sever various claims from the lawsuit.

Specifically, they seek to sever the First Amendment claim related to the confiscation ofreligious

materials, as well as the claim against John Doe #2, from this case. 8 In support, these defendants

assert that Mr. Allah has brought three separate and distinct claims in one federal lawsuit, and the

Federal Rules of Civil Procedure permit the Court to sever these unrelated claims. 9

          Mr. Allah opposes severance because, ( 1) a motion to sever is premature because discovery

is still ongoing and (2) joinder is proper because the claims involve related occurrences that involve

common questions of law and fact. Mr. Allah also contends that efficiency and judicial economy

require joinder of these claims.

          Mr. Allah appears to meet both requirements set forth under Federal Rule of Civil

Procedure 20, set forth above, such that continued joinder of his claims against all the defendants

is proper. Mr. Allah has alleged that the claims all relate to a common origin of events, and

therefore, constitute a series of transactions or occurrence. That origin is the averred confiscation

of his religious materials. This confiscation, according to Mr. Allah, led to a series of incidents by

which Mr. Allah filed a related grievance and was purportedly placed in a cell with Mr. Postell in

retaliation. He was then attacked by Mr. Postell, without intervention by correctional officers, also



7
         Defendants Ferguson, Daring, Washington, Agular, Nicholson, Mascellino, Martinez and
Grenevich seek to sever these claims.
8
         While the defendants state they seek to sever the third cause of action with respect to Defendant
John Doe #2, this claim is the plaintiffs retaliation claim. The Court construes the request to be one to
sever the fourth cause of action which involves allegations related to John Doe #2 (the denial of access to
the courts claim).
9
         They contend that the allegations related to the corrections officers who allegedly confiscated his
loose religious papers during his intake at SCI-Graterford are distinct from the allegations that certain
officers ignored threats made by Mr. Postell, and these allegations are also separate and unique from the
allegations related to the destruction of his personal property during his transfer out of SCI-Graterford.

                                                     9
in retaliation for filing the grievance, and he was then hospitalized. Subsequently, he sought

transfer out of SCI-Graterford, during which his legal documents were destroyed.

       Taking these allegations as true, which the Court must at this time, Mr. Allah's claims all

relate to a single source of alleged misconduct, and, thus, constitute a series of occurrences relating

to at least one common question of fact that would render severance inappropriate. Further, "Rule

20(a) does not require precise congruence of all factual and legal issues[.]" Mesa Computer

Utilities, Inc. v. Western Union Computer Utilities, Inc., 67 F.R.D. 634, 637 (D. Del. 1975).

Moreover, it may be premature to make the decision on severance at this phase of the proceedings.

See id. at 638 ("[A]t the pleading stage, joinder should have little, if any, prejudicial effect ...

'marginally related' parties should be permitted to join if consistent with ... judicial economy.")

The Court finds that it actually would serve the interests of judicial economy and convenience if

the claims were not severed at this time, because, as Mr. Allah contests, discovery requests will

likely involve similar factual and legal inquiries, and at trial, the factfinder may hear evidence

involving all of the claims. The requested severance would only duplicate proceedings and

potentially, and unnecessarily, complicate the legal proceedings.

                                            CONCLUSION

        Consequently, for the aforementioned reasons, the Court grants the named defendants'

partial motion to dismiss, specifically dismissing all claims except the first cause of action against

Superintendent Ferguson entirely, and dismissing Count IV, to the extent it is asserted against the

named defendants in their individual capacities. The Court also denies the motion to sever. The

dismissals of the named defendants in accordance with this Memorandum will be without

prejudice. To the extent that discovery reveals any of the dismissed defendants engaged in such

conduct that could plausibly give rise to liability under the claims, Mr. Allah is permitted to request



                                                  10
leave to file an amended complaint. Further, the Court expects full cooperation by the dismissed

defendants in any proper discovery efforts. An appropriate order follows.

                                                    BY THE COURT:




                                                    ~
                                                    UNITED STATES DISTRICT JUDGE




                                               11
